          Case 1:18-bk-10098-MB                  Doc 735 Filed 11/02/18 Entered 11/02/18 13:26:46                                      Desc
                                                  Main Document     Page 1 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
 Name, Address, Telephone Numbers, and California State Bar Number (if applicable)         CASE NO.: 1:18-bk-10098-MB
KEITH PATRICK BANNER (State Bar No. 259502)                                                CHAPTER: 11
GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP
1900 Avenue of the Stars, 21st Floor
Los Angeles, California 90067                                                                   REQUEST COURTESY
Telephone: (310) 553-3610                                                                       NOTIFICATION OF ELECTRONIC
Fax: (310) 553-0687                                                                             FILING (NEF)
Email: bdavidoff@greenbergglusker.com

Attorneys for M7 Group, S.A.
 In re:
                                                                                                REQUEST REMOVAL FROM
 PENTHOUSE GLOBAL MEDIA, INC.                                                                   COURTESY NOTIFICATION OF
                                                                            Debtor(s)           ELECTRONIC FILING (NEF)

                         REQUEST TO BE ADDED OR REMOVED FROM
                     COURTESY NOTIFICATION OF ELECTRONIC FILING (NEF)
To the Clerk of the U.S. Bankruptcy Court, I hereby:

    Request Courtesy Notification of Electronic Filing. The above named wishes to receive courtesy electronic
    notice of all documents filed in the above referenced case. I understand the courtesy electronic notification shall
    be delivered via the Court’s Case Management/Electronic Filing (CM/ECF) system as a Notice of Electronic Filing
    (NEF) and that I must be a registered User of the Court’s CM/ECF system to be eligible for courtesy NEFs.

    I understand it is my responsibility to add myself and my e-mail address to the above referenced case via CM/ECF
    in order to receive a courtesy NEF.

    I further understand this request DOES NOT impose any obligation on the Court, the debtors or any other party in
    the case to deliver courtesy copies of any orders, pleadings or other documents entered on the docket by mail,
    telephone, facsimile, or any other means of electronic transmission.

    I will use docket event “Request for Courtesy Notice of Electronic Filing (NEF).”

    Request Removal from Courtesy Notification of Electronic Filing. By selecting this option, courtesy notification
    of court orders and all other pleadings entered on the docket in the above referenced case will no longer be sent
    via electronic means to the above named.

    I will use docket event “Request for REMOVAL from Courtesy Notice of Electronic Filing (NEF).”

    (WARNING: This form must be used to be added or removed from receiving Courtesy NEFs and may
    NOT be used in place of Substitution of Attorney form F 2090-1.4)


Dated: November 2, 2018             /s/ Keith Patrick Banner
                                         Signature
                                    Attorneys for M7 Group, S.A.
(NOTE: This form can only be filed electronically via the Court’s CM/ECF system. Scan this form to a PDF
document, then file electronically.)


              This form is mandatory. It has been approved by the United States Bankruptcy Court for the Central District of California.
April 2010
53962-00002/3096519.1
       Case 1:18-bk-10098-MB                      Doc 735 Filed 11/02/18 Entered 11/02/18 13:26:46                                       Desc
                                                   Main Document     Page 2 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1900 Avenue of the Stars, 21st Fl. Los Angeles, CA 90067
A true and correct copy of the foregoing document entitled (specify): REQUEST TO BE REMOVED FROM COURTESY
NOTIFICATION OF ELECTRONIC FILING (NEF) – KEITH PATRICK BANNER will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 2, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)               , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 2, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

        Via Messenger
        The Honorable Martin R. Barash
        United States Bankruptcy Court
        Central District of California
        21041 Burbank Boulevard, Ste. 342
        Woodland Hills, CA 91367
                                                                                            Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


November 2, 2018               Sherry Harper                                                   /s/ Sherry Harper
 Date                          Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
53962-00002/3049135.1
        Case 1:18-bk-10098-MB                     Doc 735 Filed 11/02/18 Entered 11/02/18 13:26:46                                       Desc
                                                   Main Document     Page 3 of 3


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Keith Patrick Banner kbanner@greenbergglusker.com,
        sharper@greenbergglusker.com;calendar@greenbergglusker.com
       Ron Bender rb@lnbyb.com
       Stephen F Biegenzahn efile@sfblaw.com
       Paul M Brent snb300@aol.com
       Linda F Cantor lcantor@pszjlaw.com, lcantor@pszjlaw.com
       Carol Chow carol.chow@ffslaw.com
       Russell Clementson russell.clementson@usdoj.gov
       Joseph Corrigan Bankruptcy2@ironmountain.com
       Brian L Davidoff bdavidoff@greenbergglusker.com,
        calendar@greenbergglusker.com;jking@greenbergglusker.com
       James A Dumas jdumas@dumas-law.com, jdumas@ecf.inforuptcy.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       Allan B Gelbard xxxesq@aol.com, Allan@GelbardLaw.com
       David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
        dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
       Mirco J Haag mhaag@buchalter.com, dcyrankowski@buchalter.com;docket@buchalter.com
       Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        ppenn@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com;ppenn@ecf.inforuptcy.com
       Jeffrey L Kandel jkandel@pszjlaw.com
       John P Kreis jkreis@kreislaw.com, j.kreis@ca.rr.com
       Andrew B Levin alevin@wcghlaw.com,
        Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
       Peter W Lianides plianides@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       David W. Meadows david@davidwmeadowslaw.com
       Krikor J Meshefejian kjm@lnbrb.com
       Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
       Iain A W Nasatir inasatir@pszjlaw.com, jwashington@pszjlaw.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       S Margaux Ross margaux.ross@usdoj.gov
       Michael St James ecf@stjames-law.com
       Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
       Cathy Ta cathy.ta@bbklaw.com, paul.nordlund@bbklaw.com;sansanee.wells@bbklaw.com
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
       Michael H Weiss mw@weissandspees.com, lm@weissandspees.com
       Michael H Weiss lm@weissandspees.com, lm@weissandspees.com
       Marc J Winthrop mwinthrop@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com
       Christopher K.S. Wong christopher.wong@arentfox.com
       Beth Ann R Young bry@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
53962-00002/3049135.1
